DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 1, 2022.  This action is made final.
Claims 1-3, 9-11, and 17-19 are amended.  Claims 1-24 are pending for examination.  Claims 1, 9, and 17 are independent claims.

Specification
Acknowledgment is made of an amendment to the specification received on July 1, 2022, directed toward correction of an error.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sipher et al., U.S. Patent 8,896,621 B1 (issued Nov. 25, 2014) (hereinafter “Sipher”) in view of Allen et al., U.S. Patent Application 2014/0337783 A1 (published Nov. 13, 2014) (hereinafter “Allen”) and Narita et al., U.S. Patent Application 2014/0210748 A1 (published Jul. 31, 2014) (hereinafter “Narita”).
Regarding Claim 1, Sipher teaches a method (e.g., Sipher, col. 1, lines 6-9, describing methods and system for providing user-manipulable stencils that can be used as drawing guides in software applications for drawing), comprising:
At a device having one or more processors, memory, and a touch-sensitive display (e.g., id., col. 5, lines 4-44, and Fig. 1, describing and illustrating a block diagram of an architecture in which a computing device comprises a processor, a memory, and an input device in the form of a touchscreen):
Displaying, on the touch-sensitive display, a drawing aid in a sketch area (see, e.g., id., col. 6, lines 14-16, and col. 7, lines 19-21, and Fig. 2, describing and illustrating a flow diagram depicting a method for practicing the invention comprising activating and displaying a stencil; col. 6, lines 44-47, and Fig. 3A, describing and illustrating an example display screen of a drawing application on the touchscreen of the computing device in which a blank graphical document [representing a sketch area] and a toolbar are displayed; and col. 9, lines 54-57, and Fig. 3G, describing and illustrating an embodiment in which a ruler stencil is displayed);
While displaying the drawing aid in the sketch area, receiving one or more drawing inputs (e.g., id., col. 6, lines 33-39, describing the user performing various conventional drawing operations before, during, or after the use of the stencil and describing examples in which a user uses a pencil tool to draw shapes then uses a paintbrush tool to perform painting operations; col. 8, lines 11-16, and Fig. 2, describing and illustrating the method for practicing the invention as comprising the user drawing user the stencil as a guide; and col. 9, lines 54-57, and Fig. 3G, describing and illustrating an embodiment in which the user draws a line alongside a straight edge of the ruler stencil);
In response to receiving the one or more drawing inputs, displaying marks based on the drawing inputs, wherein the marks are constrained based on the drawing aid (see, e.g., id., col. 8, lines 18-24, and Fig. 2, describing and illustrating the method for practicing the invention as comprising the user’s drawing operation being transformed according to properties of the stencil and describing embodiments in which stencils straighten lines, make the user’s drawing operations conform to stencil’s shape, or block the user’s drawing operations from affecting certain areas of document; and col. 9, lines 54-57, and Fig. 3G, describing and illustrating an embodiment in which the user draws a line alongside a straight edge of the ruler stencil and the ruler stencil transforms the line into a straight line);
While displaying the drawing aid in the sketch area, detecting a touch gesture at a location corresponding to a location of the drawing aid (see, e.g., id., col. 7, lines 36-53, and Fig. 2, describing and illustrating the method for practicing the invention as comprising the user manipulating the stencil, describing stencil manipulation as including repositioning, resizing, rotating, or distorting the stencil, describing embodiments in which, where the touchscreen has multi-touch capability, the user manipulates the stencil by dragging two or more handles simultaneously, and describing embodiments in which handles are used to distinguish between repositioning operations and other types of manipulations of stencils);
In response to detecting the touch gesture:
In accordance with a determination that the touch gesture is a certain gesture, ceasing to display the drawing aid in the sketch area (see, e.g., id., col. 8, lines 36-49, and Fig. 2, describing and illustrating the method for practicing the invention as comprising the user dismissing or hiding the stencil [or multiple stencils] and describing embodiments in which individual stencils are viewed or hidden independently of one another); and
In accordance with a determination that the touch gesture is a rotational gesture, rotating the drawing aid relative to the sketch area in accordance with movement of at least one contact in the touch gesture while maintaining display of the drawing aid in the sketch area (see, e.g., id., col. 7, lines 36-50, describing the user able to manipulate any active stencil by changing any of its characteristics, describing stencil manipulation as including rotating the stencil, and describing embodiments in which the user manipulates the stencil by dragging two or more handles simultaneously; col. 11, lines 52-55, and Figs. 5A and 5B, describing and illustrating examples of user manipulation of stencils shown in connection with a ruler stencil having two handles; and col. 12, lines 1-5, and Fig. 5B, describing and illustrating an example in which the user drags handles in a counterclockwise twisting motion using a multi-touch capability of the touchscreen that causes the ruler stencil to rotate by an amount proportional to the amount by which handles are dragged).
However, although Sipher teaches examples comprising use of a pinch gesture to resize a stencil (see, e.g., Sipher, col. 11, lines 61-67, and Fig. 5B, describing and illustrating an example in which the user drags handles on ends of a ruler stencil away from each other or toward each other using causing the stencil to be resized along the axis of relative movement of the handles with respect to one another), it is silent regarding ceasing to display the drawing aid in the sketch area in accordance with a determination that the touch gesture is a pinch gesture.
Allen teaches a method (e.g., Allen, para. 16, describing methods and apparatus to provide partial modification of digital illustrations and/or images), comprising: in accordance with a determination that a touch gesture is a pinch gesture, ceasing to display a drawing aid in a sketch area (see, e.g., id., paras. 46 and 47 and Fig. 3, describing sample display manipulations provided by an illustration modification management platform in which a shape, such as a circle, or a portion of shape defines where a user of a user device selects to modify contents of an illustration canvas; paras. 71 and 72 and Figs. 6A and 6B, describing and illustrating examples of embodiments in which an area of the illustration canvas is magnified within a shape, such as a circle, for modification and describing embodiments in which the user can dismiss the shape by pinching towards the center of the shape; and para. 74, describing embodiments in which the shape is rectangular and can be used as a ruler or a guide).
Sipher and Allen are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for displaying drawing aids in a sketch area and with teachings directed toward touch-based interactions.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Sipher and Allen and implement a method in which, in accordance with a determination that a touch gesture is a pinch gesture, a drawing aid ceases to display in a sketch area in order to allow a user to more easily control display of a drawing aid at a touchscreen using representative and established gestures (see, e.g., Allen, paras. 14-16 and 22; and in view of the value of pinch gestures well known in the art).  
However, Sipher as modified by Allen is silent regarding displaying an angle indicator in an interior portion of the drawing aid to indicate a current orientation of the drawing aid.
Narita teaches a method (see, e.g., Narita, Abstract and para. 19, describing an information processing apparatus including a touchscreen panel and describing an information processing method), comprising: in accordance with a determination that a touch gesture is a rotational gesture, rotating a drawing object relative to a sketch area in accordance with movement of at least one contact in the touch gesture while maintaining display of the drawing object in the sketch area and displaying an angle indicator in an interior portion of the drawing object to indicate a current orientation of the drawing object (see, e.g., id., paras. 76-78 and 83-85 and Fig. 4, describing and illustrating a control cube placed on a touchscreen panel of a tablet computer causing a graphics controller to perform video effect display processing when the control cube is recognized including displaying circular pattern centered at the control cube; paras. 89, 90, 98, and 99 and Figs. 5(a) and 7(a), describing and illustrating an arrangement in which the control cube is placed in contact with the touchscreen panel within a displayed image object, a detector detects that the control cube has been rotated around an axis at a right angle to the touchscreen panel, and the graphics controller is instructed to display an angle graduation image indicating an angle of rotation and an image indicating an angle that has been calculated with respect to a reference point around a touch point of the control cube, describing the angle indication images displayed continuously while the control cube is rotating, and describing the graphics controller instructed to rotate the displayed image object while the control cube is rotating; and para. 100 and Figs. 5(a) and 7(a), describing and illustrating the displayed image object after having been rotated in the direction in which the control cube has been rotated).
Narita is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for displaying drawing objects in a sketch area and with teachings directed toward touch-based interactions.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Sipher, Allen, and Narita and implement a method in which, in accordance with a determination that a touch gesture is a rotational gesture, a drawing aid is rotated relative to a sketch area in accordance with movement of at least one contact in the touch gesture while maintaining display of the drawing aid in the sketch area and displaying an angle indicator in an interior portion of the drawing aid to indicate a current orientation of the drawing aid in order to allow a user to more easily determine a rotation angle of a drawing aid (see, e.g., Narita, paras. 5, 10, 11, and 22; and in view of the value of angle and rotation indicators well known in the art).  
Regarding Claim 2, Sipher as modified by Allen and Narita teaches the method of Claim 1, further comprising: in accordance with a determination the rotational gesture has ceased, ceasing to display the angle indicator in the interior portion of the drawing aid (see, e.g., Narita, para. 98 and Fig. 7(a), describing the angle indication images displayed continuously while the control cube is rotating [indicating or rendering obvious embodiments in which the angle indication images are no longer displayed when the control cube is no longer rotating]; paras. 86 and 87 and Fig. 4, describing embodiments in which the circular pattern is removed in response to the control cube being removed from the touchscreen [which can be viewed as representing ceasing of a control cube gesture]; and para. 100 and Fig. 7(a), describing and illustrating the displayed image object after having been rotated, the display of the rotated image object not including display of the angle indication images.  One of ordinary skill in the art would have been motivated to implement a method comprising ceasing to display an angle indicator in an interior portion of a drawing aid in accordance with a determination a rotational gesture has ceased under the same rationale as provided in the discussion of Claim 1 above and further in order to display user interface feedback when relevant).
Regarding Claim 3, Sipher as modified by Allen and Narita teaches the method of Claim 1, wherein the touch gesture includes two or more contacts on the touch sensitive display; the rotational gesture is a rotational gesture in which a pivoting contact of the two or more contacts pivots around a first contact of the two or more contacts; and the method includes rotating the drawing aid around the first contact in accordance with movement of the pivoting contact while maintaining display of the drawing aid in the sketch area (see, e.g., Sipher, col. 7, lines 36-50, describing stencil manipulation as including rotating the stencil and describing embodiments in which the user manipulates the stencil by dragging two or more handles simultaneously; and col. 12, lines 1-5, and Fig. 5B, describing and illustrating an example in which the user drags handles of a ruler stencil in a counterclockwise twisting motion using a multi-touch capability of the touchscreen that causes the ruler stencil to rotate by an amount proportional to the amount by which handles are dragged.  Note that arbitrary repositioning and rotation by dragging two handles simultaneously comprises or renders obvious dragging one of the two handles such that the stencil rotates around the other handle in accordance with the user input).
Regarding Claim 4, Sipher as modified by Allen and Narita teaches the method of Claim 1, including: prior to displaying the drawing aid in the sketch area, detecting a second touch gesture that includes detecting touch-down of at least two contacts on the touch-sensitive display at a location in the sketch area; and in response to detecting the second touch gesture, displaying the drawing aid at the location in the sketch area where the touch-down of the at least two contacts is detected (see, e.g., Allen, para. 46 and Fig. 3, describing and illustrating an embodiment in which a shape is opened in relationship to a pinch gesture on the illustration canvas, the pinch gesture performed by the user by touching the screen at two locations and spreading in directions away from each other.  One of ordinary skill in the art would have been motivated to implement a method in which a drawing aid is displayed at a location in a sketch area where a touch-down of at least two contacts is detected under the same rationale as provided in the discussion of Claim 1 above and further in order to allow a user to summon or invoke an object using a gesture that is a common user interface metaphor for transitioning between levels of detail [see id., para. 22]).
Regarding Claim 5, Sipher as modified by Allen and Narita teaches the method of Claim 1, including: in response to detecting the touch gesture, in accordance with a determination that the touch gesture includes a zooming gesture, enlarging the marks in the sketch area relative to the drawing aid in accordance with the movement of the at least one contact in the touch gesture while maintaining display of the drawing aid in the sketch area (see, e.g., Allen, paras. 52 and 54 and Fig. 4, describing and illustrating embodiments in which a shape is scaled and a filtration module applies a magnification filter that causes a portion of the illustration underlying the filter to be magnified such that content is magnified with the same scale that the size of the shape increases.  One of ordinary skill in the art would have been motivated to implement a method in which marks in a sketch area are enlarged relative to a drawing aid in accordance with a zooming gesture while maintaining display of the drawing aid in the sketch area under the same rationale as provided in the discussion of Claim 1 above and further in order to allow a user to  perform various drawing activities at different levels of detail [see id., paras. 21 and 22]).
Regarding Claim 6, Sipher as modified by Allen and Narita teaches the method of Claim 1, wherein rotating the drawing aid in the sketch area includes rotating the drawing aid relative to the marks displayed in the sketch area (see, e.g., Sipher, col. 7, lines 36-50, describing stencil manipulation as including rotating the stencil and describing embodiments in which the user manipulates the stencil by dragging two or more handles simultaneously; col. 12, lines 1-5, and Fig. 5B, describing and illustrating an example in which the user drags handles of a ruler stencil to rotate the ruler stencil and illustrating the ruler stencil rotated relative to the display; and col. 7, lines 32-35, and col. 8, lines 8-10, and Figs. 3C and 3D, describing and illustrating two active stencils positioned on a graphical document and describing and illustrating user manipulation of one of the two active stencils by resizing it while the other active stencil remains unchanged [indicating manipulation of individual stencils relative to other stencils and relative to elements of the graphical document]).
Regarding Claim 7, Sipher as modified by Allen and Narita teaches the method of Claim 1, wherein rotating the drawing aid relative to the sketch area is accompanied by translation of the drawing aid (see, e.g., Sipher, col. 7, lines 36-50, describing stencil manipulation as including repositioning and rotating the stencil and describing embodiments in which the user manipulates the stencil by dragging two or more handles simultaneously; and col. 12, lines 1-5, and Fig. 5B, describing and illustrating an example in which the user drags handles of a ruler stencil in a counterclockwise twisting motion using a multi-touch capability of the touchscreen that causes the ruler stencil to rotate by an amount proportional to the amount by which handles are dragged.  Note that arbitrary repositioning by dragging two or more handles simultaneously comprises or renders obvious a combination of translational and rotational movement; and see also, e.g., Allen, para. 53, describing embodiments in which a transformation of a shape is a combination of a scale transformation, a translation transformation, and/or a rotation transformation).
Regarding Claim 8, Sipher as modified by Allen and Narita teaches the method of Claim 1, wherein the drawing aid is a virtual ruler (e.g., Sipher, col. 3, lines 4-6, indicating that stencils can be of any shape and describing examples include rulers; and col. 9, lines 54-57, and col. 11, lines 52-55, and Figs. 3G, 5A, and 5B, describing and illustrating embodiments in which ruler stencils are displayed).
Regarding Claim 9, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 10, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable.
Regarding Claim 15, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Sipher as modified by Allen and Narita teaches an electronic device corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 21, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 22, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable.
Regarding Claim 23, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 24, Sipher as modified by Allen and Narita teaches a non-transitory computer readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed July 1, 2022, have been fully considered but are moot in view of the new grounds of rejection.  Note that limitations regarding displaying an angle indicator in an interior portion of the drawing aid to indicate a current orientation of the drawing aid are rendered obvious over the teachings of newly added reference Narita in combination with the teachings of the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Tse et al., U.S. Patent Application 2011/0169748 A1 (published Jul. 14, 2011), teaching a user interface in which an angle is displayed in relationship to a rotated ruler graphic object; Tijssen et al., U.S. Patent Application 2013/0127910 A1 (published May 23, 2013), teaching embodiments of a drawing support tool in which angle indicators are displayed for selection of an angle of the tool; Mesaros et al., U.S. Patent Application 2013/0321350 A1 (published Dec. 5, 2013), teaching a user interface comprising a virtual ruler that may be pivoted around a point; Wu, I-Hsi, U.S. Patent Application 2014/0078082 A1 (published Mar. 20, 2014), teaching a user interface in which an angle is displayed within a drawing aid; and Rhoades et al., U.S. Patent Application 2014/0088926 A1 (published Mar. 27, 2014), teaching a user interface in which a virtual protractor comprises angle indicators.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/16/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174